Citation Nr: 0017512	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.

2.  Entitlement to an increased (compensable) evaluation for 
a left knee disability.

3.  Entitlement to an increased (compensable) evaluation for 
a right knee disability.

4.  Entitlement to an increased (compensable) evaluation for 
status post cholecystectomy.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
August 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Winton-
Salem, North Carolina, that granted service connection for 
lumbosacral strain, patellofemoral syndrome of the right and 
right knees and status post cholecystectomy, assigning each 
disability a zero percent evaluation.

A hearing was held on June 17, 1998, in Winston-Salem, North 
Carolina, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim.  He was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991). 

This matter was previously before the Board in September 1998 
at which time it was remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain produces characteristic 
pain on motion.

2.  The veteran has full range of motion in the right and 
left knees, with no evidence of instability or recurrent 
subluxation.

2.  The veteran has arthritis of the right knee and painful 
motion. 

3.  The veteran has painful motion of the left knee, but no 
arthritis. 

4.  The veteran's status post cholecystectomy is 
nonsymptomatic.

CONCLUSIONS OF LAW

1.  The veteran's lumbosacral strain is 10 percent disabling 
according to the applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (1999).

2.  The veteran's right knee disability is 10 percent 
disabling according to the applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).

3.  The criteria for an increased (compensable) evaluation 
for the veteran's left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5261 (1999).

4.  The criteria for an increased (compensable) evaluation 
for the veteran's status post cholecystectomy is denied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7318 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim of service connection for left and 
right knee disabilities and for a back disability in December 
1994.

In January 1995 the veteran underwent a VA examination where 
he complained of knee pain.  He also complained of low back 
pain, mainly of stiffness after sitting for a long time.  On 
examination he had full range of motion of the knees from 0 
to 140 degrees.  His ligaments appeared intact.  He was noted 
to have bilateral pain underneath the patella on full 
extension.  Findings in regard to his back revealed forward 
flexion to 95 degrees, backward extension to 35 degrees, 
lateral flexion to 40 degrees and rotation to 35 degrees.  
The veteran had a well healed scar in the right upper 
quadrant, but was otherwise negative.  Knee X-rays were 
performed revealing minimal spurring involving the articular 
margin of the patella on the right side.  The knees 
bilaterally were otherwise unremarkable.  Lumbosacral X-rays 
revealed no significant pathological findings.  The veteran 
was diagnosed as having bilateral knee pain with early 
degenerative joint disease on the right and chronic low back 
pain.

In May 1995 the RO granted service connection for a right and 
left knee condition assigning each knee a noncompensable 
evaluation.  The RO also granted service connection for 
lumbosacral strain and for residuals of the removal of a gall 
bladder, assigning each of these disabilities a 
noncompensable evaluation.  

In the veteran's substantive appeal of September 1995, he 
said that he was entitled to a 10 percent evaluation for his 
back disability.  He said that during his physical 
examination he explained to the physician that pain had been 
present through all motions even though he was able to 
complete the motions.  In regard to his knees, he said that 
he was entitled to a 20 percent evaluation for the left knee 
and a 10 percent evaluation for the right knee.  He said that 
he told the physician that his left knee gave out at times 
and swelled on a daily basis without medication.  He also 
said that pain in this knee was constant after 30 minutes of 
sitting.  He said that he had the same problems with his 
right knee except that his right knee had not given out on 
him.  He said that at the evaluation he was asked to do a 
knee bend and had to stabilize himself by holding onto a 
table for support.  He said that he told the examiner that 
pain had been present.  With respect to his gall bladder 
removal, the veteran said that he was entitled to a 10 
percent evaluation and experienced pain when eating certain 
foods.

Records on file show that the veteran had been scheduled for 
and failed to report to a VA examination in June 1997.  

In a July 1997 letter from the RO, the veteran was informed 
of his failure to report to the June 1997 examination and was 
asked to notify VA if he was willing to report for an 
examination.

The veteran responded to the RO's inquiry in August 1997 by 
stating that the reason he didn't show up for the June 1997 
examination was that he was never notified of the examination 
and that he would like to be rescheduled for an examination.

Records on file show that the veteran was scheduled for a VA 
examination in October 1997, but that he failed to report to 
this examination.

The veteran was informed by the RO in October 1997 of his 
failure to report to the October 1997 VA examination and was 
asked to notify the RO if he was willing to report to an 
examination.

At a hearing before a member of the Board in June 1998, the 
veteran testified that he did not report to the VA 
examination scheduled in October 1997 because he never 
received notice of it.  He said that he would be willing to 
report to a new examination.  In regard to his back, the 
veteran said that he experienced stiffness and pain in the 
mornings and that his back gradually loosened as the day wore 
on.  He said that he was never free of pain and that the pain 
was always present.  He said that doing something as simple 
as yawning could pull muscles in his back and that he last 
pulled a muscle in his back two days earlier.  He said that 
he had gone to military hospitals on an outpatient basis 
approximately two to three times a year because of his back 
and was usually prescribed muscle relaxers, Motrin and heat 
packs.  He said that he experienced muscle spasms in his back 
and that episodes of severe symptoms usually lasted two to 
three days.  He said that his back had worsened since the 
1995 examination in that his symptoms were more frequent and 
more severe.  He said that he worked as an area adviser for 
an auto parts company and his job entailed traveling around 
between stores checking paperwork and filling out records.  
He said that his job did not involve any heavy lifting.  He 
said that he lost as many as 20 days of work in the last four 
years because of his back.  In regard to his knees, the 
veteran said that the most significant thing that bothered 
him was sitting for long periods of time.  He said that he 
would start to feel aching and throbbing.  He said that he 
had not received medical attention for his knees for about 
two years.  He said that he experienced a different kind of 
pain in each knee, but that the severity of pain in each knee 
was the same.  He said that his right knee gave out on him 
approximately three times since service.  He denied that his 
left knee ever gave out on him.  He said that he would put on 
a knee brace when performing certain types of physical 
activity such as mowing the lawn.  He said that his knees 
sometimes swelled at night and that he took an inflammatory 
drug.  He said that he had lost no more then two to three 
days of work in the last four years because of his knees.  He 
said that his knee pain was more severe than it was at the 
time of the 1995 VA examination.  He said that he had full 
range of motion of his knees, but with pain.  Lastly, the 
veteran said that he experienced residuals of a gallbladder 
removal when eating certain foods.  He said that this caused 
pain and gas.  He said that it made him want to regurgitate 
and that he experienced heartburn in the center of his chest 
for up to two or three hours.  He said that he has pretty 
much figured out which foods cause these symptoms and that he 
has such symptoms once every two to three weeks.  He said 
that it usually occurs at nighttime.  He said that he has 
been in a military hospital on an outpatient basis 
approximately five times in the last four years.  He said 
that he sometimes experiences symptoms even when avoiding 
certain foods and has thrown up a "clear white mucous with 
foam in it" when skipping meals.  He said that he was last 
treated for symptoms in March of that year and had been given 
Mylanta.  He said that he was not regularly taking medication 
for this condition.

In September 1998 this case was before the Board at which 
time it was remanded to the RO with instructions to obtain 
specified medical records and to afford the veteran VA 
orthopedic and internal medicine examinations.

In October 1998 the United States Department of the Air Force 
responded to VA's request for medical records by stating that 
the veteran hand carried his records and that there were no 
inpatient records.  

Similarly, in January 1999, the United States Department of 
the Army responded to VA's request for medical records by 
stating that it had no records on the veteran.  It also said 
that the veteran was Air Force and advised VA to try Pope Air 
Force Base in North Carolina.

In January 1999 the RO made a request to Pope Air Force Base 
in North Carolina for the veteran's medical records and was 
informed that the veteran was Army retired and that there 
were no records at that facility.

Records on file show that the veteran failed to report to a 
VA examination that had been scheduled in June 1999.

Later in June 1999 the RO sent the veteran a letter informing 
him of his failure to report to the June 1999 examination and 
asking him to notify the RO as to his willingness to report 
for an examination.

In February 2000 the RO sent the veteran a Supplemental 
Statement of the Case which the United States Post Office 
returned to the RO as undeliverable.  

In March 2000 the RO contacted the veteran to get his current 
address.

Later in March 2000 the RO resent the veteran a Supplemental 
Statement of the Case at his current address.

II.  Legal Analysis

This appeal arises from a rating decision made on an original 
compensation claim in which the RO granted service connection 
for a low back disability, right and left knee disabilities 
and status post cholecystectomy, assigning each of these 
disabilities noncompensable evaluations. 

The veteran's claims for increased evaluations for a low back 
disability, right and left knee disabilities and status post 
cholecystectomy are well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence to 
the extent possible, and there is no further VA duty to 
assist him with his claims.  38 U.S.C.A. § 5107(a).  In this 
regard, the veteran testified at a 1998 hearing before a 
member of the Board that he had sought medical attention for 
his service-connected disabilities following service at 
military facilities at Fort Bragg and Andrews Air Force Base.  
The RO made attempts to obtain medical records from these 
facilities as well as from POPE Air Force Base, but was 
informed by each of these facilities that there were no such 
records available.  In view of these attempts, as well as the 
RO's numerous attempts to afford the veteran VA examinations 
in order to assess the current severity of his service-
connected disabilities, VA has fulfilled its duty to assist 
him in developing the pertinent facts of his claims to the 
fullest extent possible.  "VA's duty [to assist] is just 
what it states, a duty to assist, not a duty to prove a claim 
with the claimant only in a passive role."  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).   

As indicated above, VA determined that reexaminations were 
necessary for the purpose of accurately assessing the nature 
and severity of the veteran's service-connected disabilities.  
In conjunction with this determination, the veteran was 
scheduled for VA examinations in June 1997, October 1997 and 
June 1999, but failed to appear for these examinations.   

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. 
§ 3.655 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) has noted that in claims such as this where 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Back Disability

The veteran's back disability, diagnosed in January 1995 as 
chronic low back pain, warrants consideration under Code 5295 
for lumbosacral strain.  Under this code, a 0 percent rating 
is warranted for lumbosacral strain with slight subjective 
symptoms only, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion and a 
20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion; or, unilateral, in standing position.

Findings in regard to the veteran's back at the January 1995 
VA examination show that he had full range of motion 
consisting of forward flexion of 95 degrees, backward 
extension of 35 degrees, lateral flexion of 40 degrees and 
rotation of 35 degrees.  Lumbosacral X-rays were taken at 
that time revealing no significant pathological findings.  
Although the veteran later said in his September 1995 
substantive appeal that he complained to the examiner in 1995 
of experiencing pain on all motions despite being able to 
complete such motions, the examiner did not find any 
objective evidence of pain.  However, the examiner did 
diagnose the veteran as having chronic lumbosacral pain thus 
acknowledging that the veteran experiences back pain.  In 
view of the veteran's statement to the RO in September 1995 
that he told the examiner in 1995 that he experienced pain on 
all motions, the diagnosis of chronic lumbosacral pain, and, 
resolving any reasonable doubt in the veteran's favor, the 
evidence warrants a 10 percent evaluation under Code 5295 for 
characteristic pain on motion.  

In order to meet the criteria for a 20 percent evaluation 
under Code 5295, there would have to be medical evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion.  While the veteran testified in June 1998 as to 
experiencing muscle spasms in his back, there is no medical 
evidence showing such 

symptomatology.  The January 1995 VA examination report is 
devoid of complaints or findings of muscle spasms and 
subsequent attempts to have the veteran examined did not meet 
with success.  In view of the lack of objective medical 
evidence of muscle spasms in the veteran's back, the criteria 
for a 20 percent evaluation under Code 5295 have not been 
met. 

Consideration must also be given to Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Under this code a 
10 percent rating is warranted for slight limitation of 
motion, a 20 percent rating is warranted for moderate 
limitation of motion and a 40 percent rating is warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

As previously stated, the veteran's ranges of motion of his 
spine at the 1995 VA examination were normal and therefore do 
not meet the criteria for a 10 percent evaluation under Code 
5292 which requires slight limitation of motion.  This is 
based on a strict adherence to the range of motion studies.  
However, consideration must also be given a higher rating 
under Code 5292 based on limitation of motion due to pain on 
use or during flare-ups, or due to weakened movement, excess 
fatigability or incoordination.  38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995).  The veteran's 
assertion that he reported pain on all motions at the 1995 VA 
examination despite being able to complete such motions, and 
in view of the diagnosis of chronic lumbosacral pain, the 
evidence is sufficient to alternatively evaluate the veteran 
as being 10 percent disabled under Code 5292 for functional 
loss due to pain.  A higher than 10 percent evaluation would 
not be warranted under Code 5292 in view of the veteran's 
demonstrated full range of motion of the spine.

A 10 percent evaluation under Code 5295, or alternatively 
under Code 5292, is consistent with the veteran's reported 
work history.  The veteran testified in 1998 that his job did 
not involve any lifting whatsoever and that he lost 
approximately 20 days of work due to his back in the last 
four years.  This averages out to approximately five days of 
lost time a year and such lost time is adequately 
contemplated in the veteran's 10 percent evaluation.  VA 
regulation provides that in 

general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
veteran's five day loss of work a year due to back pain and 
stiffness is commensurate with a compensable (10 percent) 
rating, under either Code 5295 or Code 5292.

The veteran is not entitled to a 10 percent rating under both 
Codes 5295 and 5292 since each code involves evaluating pain 
on motion.  In other words, assigning separate 10 percent 
evaluations under Code 5295 and Code 5292 would violate the 
rule against pyramiding since it would result in rating the 
same disability manifestation under different diagnoses.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

There has been no suggestion of a neurological component to 
the veteran's back disability thus negating the application 
of Code 5293 for intervertebral disc syndrome.

While consideration has been given to the veteran's testimony 
at the 1998 hearing that his back symptomatology has worsened 
both in severity and frequency since 1995, the Board is 
precluded from considering a higher than 10 percent 
evaluation from 1995 since the record is devoid of any 
relevant medical evidence after 1995 due to the veteran's 
failure to show up for three scheduled VA examinations.  
38 C.F.R. § 3.655 (1999).

The preponderance of the evidence favors granting the veteran 
a 10 percent evaluation for his service-connected low back 
disability under Code 5295 (or alternatively under Code 5292) 
from the effective date of the grant of service connection 
for this disability.  See Fenderson v. West, 12 Vet. App. at 
126.

Right and Left Knee Disabilities

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under this code, a 10 percent 
evaluation is warranted for recurrent subluxation or lateral 
instability that is slight and a 20 percent evaluation is 
warranted for recurrent subluxation or lateral instability 
that is moderate.

The medical evidence is devoid of objective findings 
regarding subluxation or instability and, in fact, the 
veteran's ligaments were found to be intact at a January 1995 
VA examination.  In 1998 the veteran testified at a hearing 
before a member of the Board that he had never experienced 
his right knee giving out on him while also testifying that 
his left knee had given out on him three times since service 
and was unstable.  Unfortunately, the only medical evidence 
in this case pertaining to the veteran's knees is the 1995 VA 
examination report showing no evidence of instability, but 
rather that the veteran's ligaments were intact.  The veteran 
testified that he had not sought medical attention for his 
knees in two years and VA's attempts in 1997 and 1999 to 
schedule him for more recent examinations did not meet with 
success.  

Accordingly, since the veteran's claim must be based on the 
current evidence of record and since such evidence shows no 
objective evidence of subluxation or instability, a 
compensable rating under Code 5257 is not warranted in this 
case.  See 38 C.F.R. § 3.655.

What the evidence does show in regard to the veteran's knees 
is that they produce painful motion on extension with early 
degenerative joint disease of the right knee.  In this 
regard, the veteran demonstrated full extension and flexion 
of the knees from 0 to 140 degrees at the 1995 VA 
examination, but exhibited bilateral pain underneath the 
patella on full extension.  X-rays revealed early 
degenerative joint disease of the right knee.  The veteran 
was diagnosed as having bilateral knee pain with early 
degenerative joint disease on the right.

Based on the evidence showing arthritis and painful motion of 
the right knee, the veteran is entitled to a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999) for painful motion.  This code provides that 
degenerative arthritis will be rated based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The appropriate 
diagnostic codes in this case are Diagnostic Codes 5260 for 
limitation of flexion of the leg and 5261 for limitation of 
extension of the leg.  As previously stated, findings at a VA 
examination in 1995 reveal that the veteran had full range of 
motion in the right knee of 0 degrees (extension) to 140 
degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.  Thus, 
these findings do not even approximate the criteria for a 
noncompensable evaluation under either Diagnostic Code 5260 
or 5261. 

Where, as here, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes (5260, 5261), a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  See 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; VAOPGPREC 9-
98.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Code 5003.  Based on X-ray 
findings of degenerative joint disease in the right knee and 
objective evidence of painful motion of the right knee, the 
veteran is entitled to a 10 percent evaluation for this knee 
under Code 5003.

The veteran is not likewise entitled to a compensable (10 
percent) evaluation for his left knee disability under Code 
5003 since there is no X-ray evidence of arthritis in the 
left knee joint.  X-ray findings of the veteran's knees in 
1995 were unremarkable except for early degenerative joint 
disease on the right.  Although the veteran did demonstrate 
painful motion of the left knee as well as the right at the 
1995 VA examination, he was able to perform full ranges of 
motion of the left knee.  Accordingly, since strict adherence 
to the range of motion codes under Codes 5260 or 5261 does 
not even approximate a noncompensable rating, consideration 
of his painful motion would entitle him to no more than a 
noncompensable rating. 38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca, 
supra. 

The preponderance of the evidence favors granting the veteran 
a 10 percent evaluation for his service-connected right knee 
disability under Code 5003 from the effective date of the 
grant of service connection for this disability.  See 
Fenderson v. West, 12 Vet. App. at 126.

The preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for his left knee 
disability.  As such, the benefit-of-the-doubt doctrine is 
not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Status Post Cholecystectomy

The applicable criteria for evaluating the veteran's status 
post cholecystectomy is found under 38 C.F.R. § 4.114, 
Diagnostic Code 7318, for removal of the gall bladder.  Under 
this code a 0 percent evaluation is warranted if the 
disability is nonsymptomatic.  A 10 percent evaluation is 
warranted for mild symptoms and a 30 percent evaluation is 
warranted for severe symptoms.  

The claims file is completely devoid of any medical evidence 
showing that the veteran experiences residuals of a 
cholecystectomy.  The veteran made no complaints of such 
residuals at a VA examination in January 1995, and findings 
of his lymphatic, hemic and digestive systems at that 
examination were within normal limits.

While the veteran has complained that he experiences pain and 
heartburn after eating certain foods and has experienced 
regurgitation when not eating, there is no medical evidence 
documenting these symptoms, nor is there any indication that 
such symptoms are residuals of a cholecystectomy.  Attempts 
to have the veteran examined for this disability have been 
unsuccessful due to his failure to report to three scheduled 
VA examinations.  See 38 C.F.R. § 3.655.

Since the only medical evidence of record in regard to this 
disability shows that the veteran's lymphatic, hemic and 
digestive symptoms were within normal limits in 1995, the 
Board has no recourse but to deny the veteran's claim for an 
increased (compensable) rating for status post 
cholecystectomy. 

As the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for status post 
cholecystectomy, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (10 percent) evaluation for the veteran's 
service-connected low back disability is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

An increased (10 percent) evaluation for the veteran's 
service connection right knee disability is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

A compensable evaluation for the veteran's service-connected 
left knee disability is denied.

A compensable evaluation for the veteran's service-connected 
status post cholecystectomy is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

